Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 16-18 and 20-36 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no proper teaching or combination in the art of a rotary dough molding machine comprising a die roller, a feed roller, an adjustable roller, and two drives and two sensors viewing and acting on different ends of the adjustable roller to move the respective ends in dependence of values measured by the sensors and configured by a control device.

The closest prior art is Li (CN10438151), which teaches a rotary dough molding machine comprising a die roller, a feed roller, and an adjustable roller. However, Li does not teach two drives and two sensors viewing and acting on different ends of the adjustable roller to move the respective ends in dependence of values measured by the sensors and configured by a control device.

While one of ordinary skill in the art may attempt to use Haas (CN-104349678A) and Oullette (EP-0782390B1) to modify Li and teach the missing limitations, this combination still does not teach two sensors which view the ends of the adjustable roller and a control unit moving the separate drives individually based on the values measured by the sensors, as Oullette only teaches one sensor observing the roller, 

Alternatively, one of ordinary skill in the art could consider using Ruhe (U.S. Patent No. 7887314) to modify Li and/or read on limitations of the invention, but that combination/reading would be improper as Ruhe also does not contain a die roller and is a similar device to Haas, which would not work for the reasons mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748